Name: 99/655/EC: Decision of the European Central bank of 26 August 1999 amending the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6) on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (ECB/1999/2)
 Type: Decision
 Subject Matter: information and information processing;  monetary economics;  monetary relations;  technology and technical regulations;  free movement of capital
 Date Published: 1999-10-05

 Avis juridique important|31999D065599/655/EC: Decision of the European Central bank of 26 August 1999 amending the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6) on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (ECB/1999/2) Official Journal L 258 , 05/10/1999 P. 0029 - 0031DECISION OF THE EUROPEAN CENTRAL BANKof 26 August 1999amending the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6) on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes(ECB/1999/2)(1999/655/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and in particular to Article 106(1) thereof and to Article 16 of the Statute of the European System of Central Banks and of the European Central Bank,(1) Whereas it is appropriate to amend the principles according to which the commercial reproduction of the designs of banknotes will be permitted;(2) Whereas the references to Articles of the Treaty shall be brought into line with the new numbering introduced by the Treaty of Amsterdam; whereas the wording of the preamble, the final provision and the closing formula of the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6) on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes shall be brought into line with current procedures,HAS DECIDED AS FOLLOWS:Article 1Amendment to Article 2(2)Article 2(2) of the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6) on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes shall read as follows: "The reproduction of all or part of a banknote specified in Article 1 of this Decision is authorised without recourse to a specific procedure in the following cases:(a) for photographs, drawings, paintings, films, and generally for any type of image in which the focus is not the banknotes or reproductions themselves and which do not provide a close-up view of the banknote designs;(b) for reproductions which are more than 125 % or less than 75 % of both the length and the width of the respective banknote as specified in Article 1 of this Decision, irrespective of the material used for the reproduction."Article 2Final provisions1. A consolidated version of the Decision of the European Central Bank of 7 July 1998 (ECB/1998/6), as amended by the Decision of the European Central Bank of 26 August 1999 (ECB/1999/2), is attached.2. This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main on 26 August 1999.The President of the ECBWillem F. DUISENBERGANNEXDECISION OF THE EUROPEAN CENTRAL BANKof 7 July 1998on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (ECB/1998/6) as amended by the Decision of the European Central Bank of 26 August 1999 (ECB/1999/2)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and in particular to Article 106(1) thereof and to Article 16 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the "Statute"),Having regard to Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro(1) and in particular to Articles 10 and 16 thereof,(1) Whereas the provisions of Article 106(1) of the Treaty, Article 16 of the Statute and Article 10 of Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro require more precise details on the denominations and specifications of the euro banknotes; whereas such details may be provided by means of a Decision of the Governing Council of the European Central Bank, published for general information in the Official Journal of the European Communities;(2) Whereas Council Regulation (EC) No 975/98 of 3 May 1998 on denominations and technical specifications of euro coins intended for circulation(2) stipulates that the denominations of the euro coins will range from 1 cent to EUR 2; whereas the denominations of the euro banknotes should take into account the denominations of the euro coins;(3) Whereas the present Decision takes into account the preparatory work carried out by the European Monetary Institute (hereinafter referred to as the "EMI") and, in particular with regard to the banknote designs, the results of a Europe-wide competition between banknote designers; whereas such preparatory work included consultations with European associations of several categories of banknote users in order to take into account their specific visual and technical requirements and to facilitate the recognition and acceptance of the new banknote denominations and specifications by users; whereas the European Central Bank (hereinafter referred to as the "ECB") is the recipient of the copyright on the designs of the euro banknotes, originally held by the EMI;(4) Whereas it is necessary to establish some common guiding principles according to which the commercial reproduction of the designs of banknotes will be permitted; whereas the ECB shall have recourse to the national central banks (hereinafter referred to as the "NCBs") of participating Member States for ad hoc authorisation to reproduce banknote designs; whereas, as a general policy; reproduction of the banknote designs to which this Decision refers shall be authorised, inter alia, for educational purposes;(5) Whereas a common regime under which the NCBs of participating Member States are prepared to exchange mutilated or damaged euro banknotes needs to be established; whereas the need to establish a common regime also applies to the final withdrawal of banknotes when these are to be replaced by new banknotes; whereas the publication of announcements in the Official Journal of the European Communities may be accompanied by other means of publication that may facilitate due acknowledgement by the general public,HAS DECIDED AS FOLLOWS:Article 1Denominations and specifications1. The first series of euro banknotes will include seven denominations in the range of EUR 5 to EUR 500, depicting the theme "Ages and styles of Europe", with the following basic specifications.>TABLE>2. The seven denominations in the euro banknote series bear the representation of gateways and windows on the recto and bridges on the verso. All seven denominations are typical of the different European artistic periods referred to above. Other elements of the designs include: the symbol of the European Union; the name of the currency in the Roman and Greek alphabets; the initials of the European Central Bank in their official language variants; the symbol © to indicate the copyright protection; and the signature of the President of the ECB.Article 2Reproduction1. The copyright on the banknotes specified in Article 1 of this Decision belongs to the ECB.2. The reproduction of all or part of a banknote specified in Article 1 of this Decision is authorised without recourse to a specific procedure in the following cases:(a) for photographs, drawings, paintings, films, and generally for any type of image in which the focus is not the banknotes or reproductions themselves, and which do not provide a close-up view of the banknote designs;(b) for reproductions which are more than 125 % or less than 75 % of both the length and the width of the respective banknote as specified in Article 1 of this Decision, irrespective of the material used for the reproduction.3. Any other reproduction of all or part of a banknote has to be authorised by (i) the NCB of the participating Member State in which the applicant is located, under delegation from and in accordance with the policies of the ECB, or (ii) the ECB, for applicants located outside the participating Member States.4. General authorisation of reproductions under the above rules may be cancelled in the event of a conflict with the unalienable moral rights of the author of the banknote designs.Article 3Exchange of mutilated or damaged banknotes1. NCBs of participating Member States shall, on request, exchange mutilated or damaged legal tender euro banknotes in the following cases:(a) when more than 50 % of the banknote is presented;(b) when 50 % or less of the banknote is presented if the applicant proves that the missing parts have been destroyed.2. The exchange of mutilated or damaged banknotes shall require:(a) identification of the applicant in cases of doubt as to the applicant's legal title to the banknotes and the authenticity of the banknotes;(b) on reasonable suspicion that a criminal offence has been committed or that the banknote has been intentionally mutilated or damaged, written explanations with regard to the cause of the mutilation or damage and what has become of the missing parts of the banknote;(c) written explanations of the kind of stain, contamination or impregnation when inkstained, contaminated or impregnated banknotes are presented;(d) a written statement on the cause and kind of neutralisation when banknotes are submitted by credit institutions if they have been discoloured by activated anti-theft devices;(e) payment by the applicant of the fee that the ECB may establish in cases of labourintensive analysis by NCBs.Article 4Withdrawal of banknotesThe withdrawal of a euro banknote type or series will be regulated by a Decision of the Governing Council published for general information in the Official Journal of the European Communities and other media. This Decision will cover, as a minimum, the following points:- the euro banknote type or series to be withdrawn from circulation,- the duration of the exchange period,- the date on which the euro banknote type or series will lose its legal tender status,- the treatment of the euro banknotes presented once the withdrawal period is over and/or they have lost their legal tender status.Article 5Final provisionThis Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main on 7 July 1998.The President of the ECBWillem F. Duisenberg(1) OJ L 139, 11.5.1998, p. 1 and following.(2) OJ L 139, 11.5.1998, p. 6 and following.